DETAILED ACTION
The instant action is in response to application 2 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities:
The title is not descriptive.  Please have a title that more completely describes the claimed invention.
The abstract is too long.  Note that the abstract should not exceed 150 words per MPEP 608.01(b).  Please revise accordingly.
Paragraph 5 is a run-on sentence and not proper English.  Applicant is cordially reminded that they are only limited to one period in the claims.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “and one or plural inductors, wherein the plural inductors respectively serve as at least one charging inductor and at least one discharging inductor, or the one inductor serves both as the at least one charging inductor and the at least one discharging inductor, wherein the at least one charging inductor is connected in series to at least one of the plurality of capacitors, and the at least one discharging inductor is connected in series to at least one of the plurality of capacitors;,”.  This requires revision.  Singular and plural terms have different engineering and legal meanings.  One inductor cannot be two separate and distinct inductors, especially in an apparatus claim.  For the purposes of examination, it will the above portion shall be interpreted as follows: “and one or plural inductors, wherein the plural inductors respectively serve as at least one charging inductor and at least one discharging inductor, or the one inductor is part of a discharging process and part of a charging process, wherein the at least one charging inductor is connected in series to at least one of the plurality of capacitors, and the at least one discharging inductor is connected in series to at least one of the plurality of capacitors or the at least one inductor is connected in series to at least one of the plurality of capacitors;”. 
Claims 2-15 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9, 13-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Mercer (US 2021/0175805).
As to claim 1,  Mercer discloses a resonant switching power converter (Fig. 4), which is configured to operably convert an input voltage (Vin) to an output voltage (Vout); the resonant switching power converter comprising: a plurality of capacitors (CF1, CF2); a plurality of switches (104, 106, 108, 110, 114, 116, 118), which are coupled to the plurality of capacitors, wherein the plurality of switches switch electrical connection relationships of the plurality of capacitors according to corresponding operation signals (output 302); and one (314) or plural inductors, wherein the plural inductors respectively serve as at least one charging inductor and at least one discharging inductor, or the one inductor serves both as the at least one charging inductor and the at least one discharging inductor (it charges and discharges, which is regarded as reasonable in light of applicant’s Fig. 3), wherein the at least one charging inductor is connected in series to at least one of the plurality of capacitors (having switches between the series interconnections is regarded as reasonable in view of applicant’s fig. 3), and the at least one discharging inductor is connected in series to at least one of the plurality of capacitors; wherein in a charging process, by switching the switches, a series connection of the plurality of capacitors and the at least one charging inductor is formed between the input voltage and the output voltage (phase 1 would have 104, 106, 118 conduct which appears to read on the claim), whereby a single charging path is formed, wherein a turned-ON time point and a turned-OFF time point of the switches in the charging process are synchronous with a start time point and an end time point of a positive half wave of a charging resonant current of the charging process (Fig. 5 shows a clock pulse, synchronizing the switches); wherein in a discharging process (phases 2 & 3), by switching the switches, each capacitor and one of the at least one discharging inductor are connected in series between the output voltage and a ground voltage level, whereby a plurality of discharging paths are formed, wherein a turned-ON time point and a turned-OFF time point of the switches in the discharging process are synchronous with a start time point and an end time point of a positive half wave of a discharging resonant current of the discharging process; wherein the charging process and the discharging process are arranged in a repeated, alternating manner, so as to convert the input voltage to the output voltage (See Fig. 5).
As to claim 4, Mercer discloses wherein the at least one charging inductor and the at least one discharging inductor are one same single inductor, wherein in the discharging process, by switching the switches, a parallel connection of the plurality of capacitors is formed, which is connected in series to the same single inductor (phase 3/ phase 2).
As to claim 5, Mercer discloses wherein in the charging process and in the discharging process, the resonant switching power converter changes a voltage conversion ratio of the input voltage to the output voltage by keeping at least one of the plurality of switches to be ON and keeping at least two of the plurality of switches to be OFF (See Fig. 5).
As to claim 13, Mercer discloses wherein a voltage conversion ratio of the input voltage to the output voltage of the resonant switching power converter is 4:1, 3:1 or 2:1 (claim 9 specifies 4:1).
As to claim 14, Mercer disclsoes wherein a duration period of the charging process does not overlap with a duration period of the discharging process (Fig. 5).
As to claim 15, Mercer disclsoes further comprising: a controller (302), which is coupled to the plurality of switches, wherein the controller is configured to operably generate the operation signals.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10-12 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (US 2021/0175805) in view of Zhu (US 2021/0288581).
As to claim 2, Mercer does not disclose wherein the at least one charging inductor is one single charging inductor and the at least one discharging inductor is one single discharging inductor, wherein in the discharging process, by switching the switches, a parallel connection of the plurality of capacitors is formed, which is connected in series to the single discharging inductor.
Zhu teaches wherein the at least one charging inductor is one single charging inductor and the at least one discharging inductor is one single discharging inductor, wherein in the discharging process, by switching the switches, a parallel connection of the plurality of capacitors is formed, which is connected in series to the single discharging inductor (Zhu, Fig. 4A/4B/4C, inductors L1/L2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use ZVS as disclosed in Zhu to decrease switch stress.  
As to claim 3, Mercer in view of Zhu teaches two inductors.  He does not explicitly teach wherein an inductance of the single charging inductor is equal to an inductance of the single discharging inductor.  They do make this obvious.  The inductors can either be the same or different values and the advantages of each case are known.  Having the same inductance would simplify procurement and having different inductances would decrease EMI.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 10, Mercer does not disclose wherein a zero voltage switching is achieved by adjusting a duration period of the charging process.
	Zhu teaches wherein a zero voltage switching (¶58) is achieved by adjusting a duration period of the charging process (Fig. 41b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use ZVS as disclosed in Zhu to decrease switch stress.  
As to claim 11, Mercer does not disclose wherein a zero voltage switching is achieved by adjusting a duration period of the discharging process.
	Zhu teaches wherein a zero voltage switching (¶58) is achieved by adjusting a duration period of the discharging process (Fig. 41b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use ZVS as disclosed in Zhu to decrease switch stress.  
	As to claim 12, Mercer does not disclose wherein the resonant switching power converter is a bi-directional resonant switching power converter.
	Zhu teaches wherein the resonant switching power converter is a bi-directional resonant switching power converter (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use bidirectional operation as disclosed in Zhu to connect with intermittent generators.  
Claims 6-7 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (US 2021/0175805) in view of Won (KR 20060004229 A).
Mer does not disclose further comprising: a previous stage converter having a previous stage inductor, wherein the previous stage inductor is configured to operably assist the at least one charging inductor 
Won teaches (400) further comprising: a previous stage converter having a previous stage inductor (L1), wherein the previous stage inductor is configured to operably assist the at least one charging inductor (L2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use another regulation stage to further control the output voltage.
	As to claim 7, Mercer in view of Won teaches wherein the previous stage converter includes: a buck converter, a boost converter, a buck-boost converter, an inverting converter or an inverting-boost converter (Won, item 400 shows a buck converter magnetically coupled to a charge pump).
Claims 8-9 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mercer (US 2021/0175805).
As to claim 8, Mercer teaches charging, discharging, and a resonant frequency.  He does not explicitly teach wherein the charging process has a charging resonant frequency, whereas, the discharging process has a discharging resonant frequency, and wherein the charging resonant frequency is identical to the discharging resonant frequency.  However, this is obvious.  The frequencies can either be the same or different values and the advantages of each are known.  Having the same frequency would simplify control and having different frequencies would decrease EMI.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 9, Mercer teaches charging, discharging, and a resonant frequency.  He does not explicitly teach wherein the charging process has a charging resonant frequency, whereas, the discharging process has a discharging resonant frequency, and wherein the charging resonant frequency is different to the discharging resonant frequency.  However, this is obvious.  The frequencies can either be the same or different values and the advantages of each are known.  Having the same frequency would simplify control and having different frequencies would decrease EMI.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11418112. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application has more specifics.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839